- legind- org name of organization num - ein number datel - effective date date2 year end after effective date person to contact phone - agent release number release date date date uil cods on department of the treasury internal_revenue_service taxpayer_identification_number ‘ um form - - tax_year s ended date pefson to contactid number agent contact numbers telephone fax dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization’ 's exempt status lg necessary - we have also enclosed publication exempt_organization appeal procedures for unagreed ssves and publication the examination process these publications include information on your rights as a taxpayer including administrative appeal procedures within the intemal revenue service if you request a conference with appeals we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an ‘envelope is enciosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of ite final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent fo proposed adverse action we will then send you a final letter modifying or revoking your exempt status under ilr c sec_501 if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination we in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for ail years still open under the statute_of_limitations and for all tomer oat le later years file the federal tax retum for the tax perlod s shown above with this agent within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns ‘thank you for your cooperation you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you enclosures publication publication form 6018-a report of examination envelope r c johnson director eo examinations sincerely foun 886a name of taxpayer schedule no or exhibit year period ended department of the tressury - interne revenue service explanation of items num org ‘ date2 vent issues legend org - name of organization org - related_party company org3 - related foreign company org4 - llc company orgs - inveatment llc num - bin number datel -- effective date date - year end after effective date mom - spouse child sibling person to contact phone - agent child2 - sibling state state of - sibling3 - formation date child3 date3 sibling4 country termory childé childs-siblings founder- president f abccarp-c corp founder2 secretary borrower - n r borrower - n r - borrower borrower4- borrower - x z - family lastame gcorp- unrelated corp borrower6-- dad - primary firstname hcorp-unrel corp2 legaicorp - firm exempt status pursuant to sec_501 cx1 org - family org sole proprietor-company related n r - note recipient is org entitled to relief pursuant to sec_7805 if org canriot rely on its determination_letter what is the effective date of revocation can org rely on the determination_letter granted by the service allowing it to claim tax is org providing insurance to its policyholders is org an insurance_company exempt from federal tax as an organization described under intemal revenue code irc sec_501 for taxable years date2 is org primary and predominant activity that of insurance or investment activity facts org was formed on date3 in the territory of the country1 by founder in its memorandum of association filed on that date org indicated as one of its objectives was to carry on the business of insurance captive insurance and reinsurance to act as agents and or brokers for insurance_companies and syndicates to accept risks settle claims solicit insurance_business and all other matters incidental thereto both the memorandum of association and shares articles of association filed authorized capital of dollar_figure with par_value of dollar_figure on date org filed application form_1024 application_for recognition of exemption under sec_501 with the internal_revenue_service seeking tax exempt status under internal_revenue_code section c org indicated that it was licensed onsxoodxx as a property and casualty insurance_company also that the of the stock of this organization each founder owned comprising of form sec_86a name of taxpayer explanation of items depertment of the treamasy - interal reverase service schedule no or exhibit ‘yeas pesiog org num company had entered into reinsurance contracts and did not insure or reinsure any related_party insurance all insurance and reinsurance contracts entered into by the company were transacted with unrelated third parties unrelated insurance_companies tho initial insurad's __ are consumers spread throughout the untted states founder was listed as the president and director while founder2 was listed as secretary and director total assets and liabilities reported for year ending date were dollar_figure respectively anddollar_figure -_-ss ot org indicated that they had entered into a reinsurance agreement with org2 on date wheré org assumed credit disability insurance and credit involuntary unemployment- insurance produced by insurance_company org provided a copy unsigned during the application process of the d election it made based on the information provided in its application form and attachments org was issued a favorable determination_letter granting tax exempt status urider sec_501 of the code on date on date a reorganization plan and agreement was executed between org org3 a foreign company and founder t stated that org3 wished to acquire all of org’s assets in a transaction which would qualify as a reorganization under sec_368 of the internal_revenue_code_of_1986 org wished to transfer all of its asseteto org3and then founder wished to sell all of his shares in org to an unrelated party in a transaction which would qualify as a reorganization under sec_368 ax1 d of the code as part of the agreement org3 was to issue to founder big_number shares of conimon stock of org3 representing _ of the issued and outstanding shares of the org3 immediately after the issuance of such shares a bill of sale and assignment of assets was signed effective date-by founder preskient of org and by related president of org2 an assignment of assets and assumption_of_liabilities were executed on date org3 granted conveyed transferred and assigned to org4 org4 a state limited_liability_company ail of its rights title and interest in the assets received or to be received by org3 from org pursuant to the reorganization plan and agreement dated date as consideration of the assignment org3recelved a ninety-nine percent _ membership interestin org4 also executed on date was a stock purchase agreement between founder as the selling shareholder of org and org6 llc a foreign limited_liability_company org5 desired to purchase the big_number shares of org from founder the purchase_price was form 886-anevs- of the treasury - semis dep vo mr depenment of the treasury - tnteranl revere service form 886a explanation of lrems name of taxpayet org num schedule no or exhibit year period ended date2 org5 is owned by the xyz family a breakdown of ownership follows dad and mom xyz child1 xyz child2 xyz chid3 xyz chiki4 chid5 child6 xyz e e e e e dad xyz owns childs own in xyz inc a c_corporation of the stock in abc corp inc a c_corporation child3 xyz and - in date the xyz family formed xyz related org llc each xyz family_member contributed real_estate in exchange for membership on date each xyz family_member contributed his her share of xyz related org llc to org5 llc in retum org llc contributed its membership share in xyz related org llc to org thereby making ‘ xyz related org llc a subsidiary of org a breakdown of the financial activity of xyz related org llc for follows financial information rental income_interest income misc income- easement total income royatty income service charge income maintenance repairs bad_debt department of the treseury - interna revenve service form 886-ame ssh page -3- 6a _ schedule no or form_88 exhibir name of taxpayer yeat period ended explanation of items depart ofthe treaty - oneal revense seret org num oe - date2 accounting l egal fees bank charges _ fees dues subscriptions insurance office expenses utilities outside -services travel entertainment total income taxes- property total expenses the amount reported as total income above is the amount recognized as income from a disregarded_entity by org on its forms for as indicated above org entered into a reinsurance agreement with gcorp insurance_company limited they assumed credit disability insurance and credit involuntary unemployment insurance produced by hcorp insurance_company colnsurance percentages for each type of insurance were disability insurance was -_ of reinsurance premiums and for credit involuntary unemployiient insurance was - of reinsurance premiums the organization’s determination_letter was based on this agreement a since the reorganization and stock purchase described above org had no longer been involved in reinsurance agreements but has issued insurance directly the types of insurance issued directly included individual disability insurance coverage property insurance coverage director's officers coverage business owners coverage and commercial general liability coverage a breakdown of the policies issued during the reinsurance commissions for credit are as follows form 886-acnevssm page -4- department of the treasury - internal revenue serviee org num schedule no or exhibit form 886a - year period ended deparment of the treasury - intemal revera sereice explanation of items name of taxpayer individual disability insurance_policy - - maximum monthly amount- dollar_figure premium- dollar_figure coverage- issued child4 child5 child6 xyz child2 xyz child3 xyz childt xyz other policies issued to dad xyz and mom xyz of last months compensation_for years year date2 o o o o o e _ e renewed for xyz- limit dollar_figure e mom xyz-limit dollar_figure child xyz- limk e child3 x limit dollar_figure _ child2 xyz- limit dollar_figure e child6 xyz- limit dollar_figure child5-limk dollar_figure child4- limit dollar_figure premiumdollar_figure premium dollar_figure premium dollar_figure premium dollar_figure premium dollar_figure premium dollar_figure _ e e e e o o o for each property insurance premium dollar_figure premium dollar_figure renewed for premium dollar_figure commercial general liability coverage limit of liability dollar_figure premium o o o ‘issued to abc corp inc - limit of liability- dollar_figure a premium issued to child2 and othdau4 xyz chiid6 and othdau2 xyz - limit of liability dollar_figure premium issued to abc corp inc limit of liability dollar_figure premiumdollar_figure issued to xyz inc and sole_proprietor plumbing - property- dollar_figure businessowners coverage form 886-arev s-0a dollar_figure form 886a name of taxpayer schedule no or exhibit yeas period ended department of the trcenxry - internal_revenue_service explanation of items org num ‘date2 property in transit- dollar_figure tools and equipment- dollar_figure non-owned tools and equipment total premium dollar_figure issued to xyz inc e e renewed for premium dollar_figure another policy issued to xyz contractors dollar_figure renewed for premium dollar_figure - premiums e directors officers policy issued to abc corp inc a e dollar_figure limits dollar_figure _respectively - at the end of o premiums dollar_figure org entered - gcorp insurance_company e renewed in e premiums dollar_figure the maximum exposure of these poke we was dollar_figure each one insured event total policy limit employment-related practices liability insurance o date - december 4jssued to xyz ine o premium dollar_figure since the reorganization and stock purchase described above org had no longer been involved in reinsurance agreements but had issued insurance directly in into two reinsurance agreements with corp insurance_company limited a breakdown of each agreement follows from name1 gcorp will reinsure with org based on percentage of company’s premium to total premiums ubl tax audit expense and ubl d o liability policy limits- three times premiums ‘ceding fee plus premium tax - o gconp issued policies to namet business league o company related to org has purchased or intends to purchase such insurance form 886-aqnev e-4n ‘dep a o a a o g o d g revewne service of the t ry - im form 886a name of taxpayer schedule no or exhibit yeas period ended departnent of tin tresrany total nevene serice explanation of jrems org num date2 e o o gcorp insurance_company - company related to org has purchased or intends to purchase such insurance from name gcorp will reinsure with org _ ubl special-punitive damages policies premiums o o o org2003-05 dollar_figure org2003-06 dollar_figure e e xy z ine ' xyz inc e xyz inc a ceding fee premium tax coverage big_number - punitive_damages coverage big_number - punitive_damages e abc corp inc qs special qs special ubl tax audit ubl pool o o o coverage- dollar_figure premium dollar_figure o eo org2003-05 o o premium-dollar_figure o o org2003-08 o o premium-dollar_figure policies that were issued under these two reinsurance agreements included the following form 886-aquer s-48 there were two notes receivable created a breakdown of each note follows maximum exposure of these four policios was dollar_figure exposure for ubl d o o ubl pool bringing the total maximum coverage- dollar_figure premium dollar_figure of the trensuey - j during to dollar_figure dep o ‘ i form 886a name of taxpayer n num org bicpertment af the trearery - irsemal revenue service explanation of items schedule no or exhibit yeas period ended date2 borrower fss non-revocable children's trust date dollar_figure o o interest dollar_figure principal and interest due interest due semi-annual borrower franchises o o o eo ‘ purchased receivables from borrower franchises face value dollar_figure installments are for years purchase_price dollar_figure non-interest bearing note collected dollar_figure costbalancedollar_figure oo other notes outstanding at the end of included the following _ i e e ‘ amount dollar_figure borrower4 borrower months e borrower interestrate interestrate months interestrate smonths o amount dollar_figure o co o amount dollar_figure o o no interest rate or number of months listed otherdau3 xyz o amount dollar_figure o a breakdown of the notes receivable reported by org for an rate pymnts loans pymnts depertment of the treasury - internal_revenue_service int issued bal form 886-aqer sm follows page -8- name bal department of the treseury internal reversae service form 886a name of taxpayer explanation of items schedule no ox exhibit yeas period ended org num date otherdau3 xyz borrower borrower e s i e h e h borrower borrower e i - e j borrower xyz borrower totals ent r as can be seen by the chart above no interest payments had been made and only one payment by borrower on principal had been made org reported the following income on its forms for the taxable_year form_990 information premiums total investment_income gain on sales of property other income- disregarded total revenue a breakdown of the premium income to total revenue including the number of policies issued is below form 886-a neve form gb6a - name of taxpayer schedule no of bxhibie year period ended explanation of items department of the treasery - imeraal revenue service -- ft org num date2 revenue premiums _ percentage- total premiums to total revenue total revenue number of policies issued reinsured ‘ - org held investments worth approximately dollar_figure __ to -cover anticipated insurance claims a majority of these assets were held in the investment of xyz related org llc a disregarded_entity in was held a majority of the income received by org came from this investment other assets inclided the notes outstanding and a small amount of marketable sécurifies -milllion in million in ‘anddollar_figure and in dollar_figure dollar_figure e e the xyz family contacted a professional_corporation to review their with assistance from the xyz family the following restructuring plan was designed to retro- actively comply with all tax laws and to provide maximum asset protection in current organizational structure and assist in providing recommendations in regards to asset protection and tax issues after reviewing the current organizational structure and tax matters it became apparent that a restructuring of the organizational structure was required retro-actively rescind the transfer of xyz related org llc to org5 and subsequently to org prepare and file partnership tax returns federal for xyz related org lcc for prepare and file amended forms returns for org prepare without xyz related org llc assets and income for prepare and file amended retums for the xyz family taking into account k-1 income from xyz related org llc wrap-up insurance activities of org by date prepare and file the dissoive org as of dissolve org5 llc by form 886-a ne4 page -10- e xyz related org llc owns real_estate after the restructuring pian the ownership structure will be as follows department of the treasury - interaal revewe service xyz family members -togetherowns of xyz related org form_990 for org e e e oo _ fe 886a om name of taxpayer schedule no or exhibit year period ended deperunent of the treanury - tntemal reverse serview explanation of lems org num date2 upon further review of the restructuring plan by the organization’s attomeys it was determined to not amend forms and proceed with dissolving the organization by - reasons for dissolving the organization included _ - consolidation of all enterprises into central location ‘no longer wish to be involved in offshore enterprises decision to terminate professional relationship with attomey and accountant who set up and managed org all assets after any taxes will be distributed to org's sole shareholder org5 lic all assets after any taxes will be distributed by orgs llc to each member based upon- membership interests org had no employees no sales or clericalstaff no effort had been made by anyone to solicit new business there was no intent to sell policies to any unrelated companies - departsnene of the treasury -tneemal revere bervice form sec_86a name of taxpayer schedule no or exhibit yeas period ended - explanation of items org nusn mo w analys i org providing insurance to its policyholders the first issue is whether org is providing insurance determining whether this qualifies as insurance will assist in determining whether org can qualify for exemption pursuant to sec_501 _ nelther the internal_revenue_code nor the regulations specifically define the term_insurance contract the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer's perspective in order to be characterized as insurance 312_us_531 914_f2d_396 cir risk shifting occurs when a person facing the possibility of a loss transfers some or all of the financial consequences of the loss to the insurer revrul_88_72 1988_2_cb_31 clarified by revrul_89_61 1989_1_cb_75 the risk transferred pursuant to an insurance_contract must be a tisk of economic loss 572_f2d_1190 cir cert_denied 439_us_835 66_tc_1968 - vy commissioner fidelity - a clou risk shifting issues frequently arise in the case of captives in commissioner 811_f2d_1297 cir the court defined a captive in footnote on page12968 as a corporation organized for the purpose of insuring the labiitties of its owner atcne extreme is the case presented here where the insured is both the sole shareholder and only customer of the captive there may be other permutations involving less than ownership or more than a single customer although at some point the term captive is no longer appropriate risk_distribution refers to the operation ofthe statistical ‘phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decieases the amount of the capital that an insurance_company needs per risk unit to remain at a given solvency level see revrul_89_61 1989_1_cb_75 the courts have not spent a great deal of time explaining what they mean by risk_distribution no court has squarely held that there can be no risk_distribution if there is only one or a few insureds ‘a fair reading of the court opinions addressing the be ee ever supports the we irs's position see barnes v unit cir risk distributing is the spreading of the risk of loss among the participants in an insurance forn 886-achev o-65 deparunent of the treseury - imernal revere service 801_f2d_964 page -12- 886a foon name of taxpayer schedule no or exhibit yeas period ended explanation of items dejaronent of te treway inseral revere beri org num date2 program see also 183_f2d_288 cir risk_distribution such spreading is effectuated by pooling among unrelated insureds means that the party assuming the risk distributes his potential lability in part among others 797_f2d_920 distribution is accomplished where the risk is distributed among insureds other than the entity that incurred the loss see 401_f2d_464 cir the sixth circuit touched on the issue of risk_distribution in 881_f2d_247 cir noting that there was adequate risk_distribution where the captive insures several seperate corporations within an affliated group and losses can be spread among the several distinct corporate entities the ninth circuit has also measured risk_distribution by explaining insuring many independent risks in retum fornumerous ss premiums serves to distribute risk by assuming numerous relatively small independent risks that occur randomly over time the insurer smoothes out losses to match more closely its receipt of premiums 811_f2d_1297 cir cir risk eee as a result the professional liability risks of the subsidiaries were shifted to the insurer subsidiary as required to constitute an insurance_contract for federal tax purposes the --- - - common ownership of the subsidiaries including the insurer by the parent did not affect the determination that the arrangements constituted insurance contracts in comparing this organization with the revenue_ruling there are some similarities and differences the similarities include not insuring any parent or subsidiary constituting self- insurance in the revenue_ruling they were providing caverage for of its parent's subsidiaries here they have issued policies to individuals and companies of the xyz family in’ issued in revrul_2002_90 2002_2_cb_985 the question was raised on whether a subsidiary’s arrangement to provide liability insurance coverage to of its parent company's subsidiaries constituted insurance contracts for federal tax purposes and thus the amounts paid as premiums by each subsidiary were deductible as business_expenses under the arrangement the subsidiaries were charged arm's length premiums according to customary industry ratings and none had liability coverage of less than percent or more than percent of the total risk insured by the subsidiary the main difference is the type of policies issued in the revenue_ruling all policies were for liability insurance in org issued different types of insurance personal disability coverage policies corporate general liability coverage policy corporate business owners coverage policies personal_property coverage policies and corporate directors and officers coverage policy in form 886-amners-48 page -13- org renewed those policies and issued two and three additional policies were the policies were renewed for department of the tressury - imemall revenue service i form_8 a name of taxpayer bape of trae eval ree sane explanation of ireme org num date2 schedule no or exhibit yeas period ended commercial general liability policies and one employment related practices liability policy for a total of policies issued - it has been determined by the revenue_ruling that liability insurance provided to of the parent's subsidiaries constitutes insurance in this revenue_ruling all the insurance issued was the same kind the question is whether issuing different types of policies with the largest group having only policies issued constitutes insurance it is the service belief that it does not constitute insurance because there is not adequate risk_distribution as stated before the courts have generally required that a transaction involve both risk shifting from the insured’s perspective and risk_distribution from the insurer's parspective in ordér to be characterized as insurance in the present case there is no risk_distribution as stated in revrul_89_61 1989_1_cb_75 risk_distribution refers to the operation of the statistical phenomenon known as the the law of large numbers when additional statistically independent risk exposure units are insured although the potential total-losses increase there is also an increase in the predictability of average loss this increase in the predictability of the average loss decreases the amount of the capital that an insurance’-- company needs per risk unit to remain at a given solvency level coe in the present case there is only one or a few policies issued for each type of insurance as stated above in org issued different types of insurance personal disability coverage policies corporate general llability coverage policy corporate business owners coverage policies personal_property coverage policies and corporate directors and officers coverage policy there is no statistical phenomenon known as the the law of large numbers among each different type of insurance there is no risk_distribution of any of the five policies to help cover any claims that could be filed the risks are not distributed among other insureds or policyholders adding the three additional policies in change the outcome does not if we consider each individual type of policy separate because they are not homogeneous it is the service's position that there is not adequate risk_distribution there appears to be adequate risk shifting but without adequate risk_distribution the policies do not qualify as insurance - org entered into two reinsurance agreements with gcorp as stated above in insurance_company in response to question of idr org provided a worksheet showing ail of the policies issued and enforced in for the reinsurance agreements ‘there were only policies issued by gcorp that were reinsured by org again with only policies insured there is risk shifting but not adequate risk_distribution ee form 886-acevse of the t y-1 ir d f form 886a name of taxpayer schedwe no o exhibit yeat period ended explanation of items department of the trenmary - ineemal reversun saavice num ons date2 is org an insurance_company exempt from federal tax as an organization described under internal_revenue_code irc sec_501 for taxable years the second issue is whether org is an insurance_company exempt from tax pursuant to sec_501 for the taxable years - lr c sec_501 provides that - certain entities are exempt from taxation included in these entities are jnsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiume or if greater direct written premiums for the taxable_year do not exceed dollar_figure- - lr c sec_501 e a a definition of an insurance_company - neither r c c nor its corresponding regulations define an insurance_company subchapter_l of the code i r c sections however addresses the taxation of insurance_companies the term_insurance company has the same meaning under sec_501 as it does in subchapter_l sea h conf_rep no cong sess vol il reprinted in vol c i r c sec_816 formally sec_801 defines a life_insurance_company as part of this definition lr c sec_816 provides the term ‘insurance company’ means any company more than haif of the business of which during the taxable_year is the issuing-of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 defines an insurance_company as a company whose prim r ant business is the issuing of insurance or annulty contracts or the reinsuring of risks underwritten by during the taxable_year insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the internal_revenue_code activ sec_501 c b in this case there are no other premiums to sggregate with the premiums org pursusnt to sec_50i ex15 b form agnev sec_1 page -15- deparment of the treasury - imternal revenve service -- rga -- form_8 name of taxpayer schedule no or- exhibit year period ended explanation of items of the treanary - imemsl rercoue sernce deparoment num ’ ores sec_1_801-3 1emphasis added see also 285_us_182 - date2 bowerg v la rimary and predominant business see revrul_68_27 c b y instead to determine whether a nor-life insurance_company the internal_revenue_service had not ruled on whether the more stringent half test set forth in i r c applies to an insurance_company other than a prior to greater than life_insurance compan qualifies as an insurance_company for tax purposes the p activity test set forth in sec_1_801-3 applies the courts and the irs have also at times looked to whether the transaction has characteristics traditionally associated with insurance and whether the company'conducts’ business like an insurance_company in order for org to be considered en insurance company’ entitled to tax exempt status under r c c for the taxable years its primary and predominant business activity during that year must have been issuing insurance contracts or reinsuring insurance risks see r c sec_816 sec_1_801-3 several court cases have addressed the issue of whether a company qualifies as an insurance_company based on the company’s primary and predominant business activity the 286_us_182 ‘seminal case addressing this issue is in bowers the supreme court determined that the taxpayer was primarily engaged in the lending of money on real-estate security the sale of bonds and mortgages given by borrowers and use of the money received from purchasers to make additional loans similarly secured bowers u s pincite although the taxpayer in bowers eamed premiums thal amounted to approximately one-third of its income for the taxable years at issue these premiums were attributable to the excess of the interest pald to the taxpayer by borrowers over the amount the taxpayer paid the purchasers to whom it subsequently sold bonds and mortgages id pincite n the premiums also included fees the taxpayer charged for guaranteeing morigage loans which it did not make or soll id pincite the court noted that the premiums the taxpayer earned included agency and other services provided by the taxpayer which were not generally provided under traditional insurance contracts id pincite because the taxpayer's premium income was incidental to its business of lending money the bowers court held that the taxpayer was not an insurance_company for tax purposes id pincite the court explained t he lending fees extension fees and accrued interest appertain to the business of lending money rather than to insurance and may not reasonably be attributed to the subordinate element of guaranty in taxpayer's mortgage loan business id pincite cf 285_us_191 holding that the taxpayer was insurance_company where taxpayer derived over of its income from the insurance of titles and guarantees of mortgages form 886-age sh page -16- of the treasury - internal revexrwe service departnem co form bb6a name of taxpayer schedule no or exhibit _ yeas period ended deparment of thw treasury - internal_revenue_service explanation of jtems org num ce ee ‘ oo -date2 cir the taxpayer issued and reinsured and insurance in 56_tc_497 affd per curiam f policies earning premiums of dollar_figure taxable years virtually all of the reinsurance contracts issued by the taxpayer came from another insurance_company which was owned by the same two shareholders as the taxpayer id similarty _ almost all of the directly written insurance policies issued by the taxpayer were issued to the same two shareholders of the taxpayer id the taxpayer also engaged in the sale of real_estate and stock earned investment_income totaling dollar_figure and dollar_figure oe respectively nter-amchildgan t c pincite during the anddollar_figure and over the four years at issue id ly ss dollar_figure - ' in inter-american the tax_court compared the taxpayer's income from other activities and held that the taxpayer was not an insurance_company according to the tax_court the insurance premiums the taxpayer earned were de taxpayer's gross_investment_income id to sell insurance contracts jd the tax_court concluded that because the taxpayer's primary and predominant source_of_income was from its investments and because the taxpayer did not focus its primary and predominant efforts in pursuit of its insurance_business it was not an insurance_company id pincite in addition the taxpayer had no sales force in place comprising less than of the the tax_court also acknowledged that it was cognizant of the problems indigenous to new life_insurance_companies in particular that the initial years of a new life_insurance company's operations are generally difficult because the initial expenses_incurred in ‘putting policies on the book’ are greater than the pramium received d citing s rept no cong sess c b the court explained however that it was basing its decision on the fact that the taxpayer did not focus its capital and efforts primarily on its insurance_business not on the fact that the taxpayer's insurance_business was not profitable id citing 300_fsupp_387 n d tex in 300_fsupp_387 n d tex rev'd on other cir the taxpayer earned no income from insurance in two of the five years under examination and eamed and of ts total income fram insurance during the remaining three taxable years at issue cardinal life f_supp pincite instead the taxpayer eamed a majority of its income from dividends interest rent and capital_gains id like inter-amchild6an the taxpayer in cardinal life failed to employ any brokers solicitors agents or salesmen ig it did however pay an actuary on a fee basis to determine the amount of its premiums id the court noted that the taxpayer's income from insurance policies was insignificant compared to the total income earned’ by the taxpayer explaining 425_f2d_1328 unds while pizintiffs insurance activities were insignificant it was genérating substantial income from dividends on stocks rental income on real_estate rental income on trailers interest_income and capital_gains upon disposal of real_estate and stocks form a qrev s-e department of the treasury internal revenwe service - page -17- - form_886 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org num schedule no or exhibit year period ended date2 these types of income constitute personal_holding_company_income which congress has specifically stated is subject_to a tax in addition to ordinary_income tax the plaintiff is seeking to remove itself from the grasp of the personal_holding_company provisions by claiming life_insurance_company status through the issuance of a small and insignificant amount of insurance contracts id pincite in 344_fsupp_870 d s c affd per curiam 481_f2d_609 cir the fourth circuit rejected the taxpayer's claim that it was an insurance_company where the taxpayer earned of its income from selling credit life_insurance and issuing life_insurance policies to its officers and the balance of its income from its investment portfolio and the sale and leasing of real_estate the court explained it is obvious from the financial information that the premium income from these years was small when compared with the income from real_estate mortgages and investment is also important to note that more than half of the premium income came from it policies on the lives of the only officers and stockholders of the company id pincite the court likened the facts of industrial life to those of cardinal life id by contrast in 189_fsupp_282 d neb affd on other grou293_f2d_78 cir the court held that the taxpayer was an insurance_company where it had over dollar_figure worth of life_insurance on its books over big_number individual policies in force and approximately dollar_figure in premium income over a four year period id pincite the service life court acknowledged that whether a company is considered an insurance_company turns on the character of the business conducted by the company not any percentage of income id pincite the court did however compare the taxpayer's premium income to its investment_income to determine the business activity of the taxpayer id pincite although the taxpayer also generated income from mortgage loans and investments over half of the taxpayer's income was from its insurance premiums and over half of its income producing assets was held for insurance_policy reserves id i org earned a substantial amount of its income during disregarded_entity from a org should not be classified as an insurance_company for tax purposes because its primary and predominant activity during the taxable_year was not its insurance activity form 886-a rev department of the treasury - internal_revenue_service page -18- form_886 a department of the treasury - internal_revenue_service name of taxpayer explanation of items org num schedule no or exhibit year period ended date2 this is evidenced by the sources of org s income during the years at issue org reported the following income on its forms for the taxable_year form_980 information premiums total investment_income gain on sales of property other income- disregarded total revenue the majority of org's income during was attributable to its income from a disregarded_entity as can be seen below only a very small portion of the income was attributable to org’s insurance activity premiums revenue number of policies issued reinsured total revenue percentage- total premiums to total revenue ii org failed to use its capital and efforts primarily to eam income from its insurance activity in addition to focusing on the sources of a company’s income to determine if the company qualifies as an insurance_company for tax purposes courts have also considered the manner in which the company conducts its business activities a taxpayer must use its capital and form 886-acev department of the treasury - internal_revenue_service page -19- oe - form 8b6a name of taxpayer deparcracat of the troomay taceival rerenae repvicr explanation ofitems schedule no or exhibit year period buded org num _ date2 efforts primarily in earning income from the issuance of contracts of insurance cardinal life f_supp pincite _ idollar_figure and dollar_figure andin million in million in in fact one would expect an was held a majority of the to cover anticipated insurance claims a org purported to operate as an insurance_company insuring contracts - during x listed above based on the following however org has failed to demonstrate that it concentrated its capital and efforts primarily on its insurance_business ‘1 org was extremely dvercapilalized org devoted little if any time to developing and marketing its insurance products org did not employ anyone to solicit insurance_business it had no employees org devoted little time to its insurance activities and org provided loans with litte or no payments being made first relying on bowers org asserts that it held passive investments to secure the risks it undertook through its insurance activities some investment_income is undoubtedly required to support a company’s insurance activities see bowers u s pincite explaining premiume’ are characteristic of the business of insurance and the creation of ‘investment income’ is generally if not necessarily essential to it insurance_company to have investment_income attributable to investing its premiums while awaiting claims submitted by its policyholders the first issue is how much investment_income did org require to support the risk it assumed by entering into its insurance contracts org held investments worth approximately - dollar_figure majority of these assets were held in the investment of xyz related org llc a disregarded_entity in’ income recelved by org came trom this investment other assets included the notes outstanding and a small amount of marketable_securities as stated above thé maximum exposure for respectively the imbalance of assets to org's risk shows that org's primary and predominant business activity during - maximum amount org would have been liable for dwarfs in comparison to the amount of assets maintained therefore org was extremely over-capitalized second org devoted little time to developing and marketing its insurance products there were a total of policies issued in different tategories in’ once these policies were issued no policies were developed or marketed the policies were issued only to members of the xyz family or corporations owned by family members all of the policies ware renewed in and all those were issued to either family members or corporations owned by family members no policies were promoted to unrelated parties there was no intent to sell policies to any other parties therefore there was no need to develop and market its insurance services form 886-amersst page -20- was not its insurance activity the only three new policies were issued in deparunent of the treasury - imernel revenve service date ee swassdollar_figure hog a dollar_figure depercment of the tressury internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended ores date2 org did enter into two reinsurance agreements during the year however only policies issued by gcorp were issued to two companies owned by xyz family members these policies were the only ones reinsured through the reinsurance agreement with gcom no other policies were reinsured and no other reinsurence agreements were signed in third org did not employ anyone to solicit its insurance_business in both cardinal life and inter-american life where the courts determined that the primary and predominant business of each company was not insurance neither company employed a sales force in cardinal life although the taxpayer sold some reinsurance contracts during the years at issue the district_court noted - _ plaintiff did not have an active sales force soliciting or selling insurance policies each of the insurance policies actually written by plaintiff was as the result of reinsurance agreements wherein other companies ceded to plaintiff certain amounts of insurance written by them these reinsurance contracts were negotiated either by the president and sole stockholder of plaintiff and or the company’s actuary who rendered services to plaintiff on a fee basis plaintiff otherwise did not have any employees brokers agents or salesmen scliciting and selling insurance for it and the only insurance _ written by plaintiff was through insurance agreements ‘ fifth org provided various loans during the audited years recelvable reported by org for follows cardinal life f_supp pincite similarly in inter-american life the court considered the fact that the taxpayer did not ‘maintain an active sales staff soliciting or selling insurance policies during the taxable years at issue as evidence of the taxpayer's lack of concentrated effort on the insurance_business 56_tc_497 org had no employees no sales or clerical staff no effort had been made by anyone to solicit new business there was no intent to sell policies to any unrelated companies ' therefore there was no need to have a sales force brokers agents and clerical staff and renewed them for fourth org spent an insignificant amount of time on its current insurance_business org issued the policies in were issued all were issued to xyz family members or corporations owned by xyz family members only policies were issued through the reinsurance agreements there were no claims filed during this time once the policies were issued there was very little time spent on the insurance_business the only activity was the receiving of checks and making deposits as stated above there was no promoting or selling of the insurance services and there were no employees or sales staff the amount of time spent on its current insurance_business was insignificant additional policies in form 886-aina ssh page -21- of the treasury - internal_revenue_service depertment a breakdown of the notes bee form g86 a name of taxpayer exhibit year period ended explanation of items deperenems of the tressury - internal revenue serece schedule no or - org num date2 _ int name issued bal rate pymnts loans pymnts otherdau3 xyz po bal ee borrower ‘ totals borrower borrower borrower _-- xyz ent borrower borrower __ as can be seen by the chart above no interest payments had been made and only one payment by borrower on principal had been made each entity has received a benefit by not making payments of interest and or principal over the audited years thie-further shows -- that the organization was not operating an insurance_company ae its primary and predominant activity org generated a substantial amount of its income each year from its investments although org generated some premium income from its insurance and reinsurance activities tha primary and predominant activity during - as shown in the charts above org received some premium income from its insurance agreements however a majority of its income came in the form of interest‘and income from a disregarded_entity the charts above also show that the percentage of premium income to total revenue was insignificant each year the primary and predominant activity conducted form 886-arer c4s -page -22- is org’s primary and predominant activity that of insurance or investment ‘activity _ by org was its investment activity not insurance activity depsrenent of the treasury internal revenve service was its investments a - form 886a name of taxpayer schedule no or - exhibit yeas period ended depariment of the tressury - internal_revenue_service explanation of items org num date2 can org rely on the determination_letter granted by the service allowing it to clalm tax exempt status pursuant to sec_501 under sec_501 of the code organizations described in sub sec_501 are exempt from federal_income_tax unless such exemption is denied under sec_502 or sec_503 lr c sec_501 provides that certain entities are exempt from for taxable years prior to taxation included in these entities are ‘ nsurance companies or associations other than iife including interinsurers and reciprocal underwriters if the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure cx15x a i - sec_501 of the code provided that when an entity was part of a controlled_group all net written premiums or direct written premiums or net written premiums of the members of the group were aggregated to determine whether the insurance_company mét the’ requirements under sec_501 cx15 a lr c sec_5 is org entitled to rellef pursuant to sec_7805 - neither sec_501 of the code nor the regulations under that section define an insurance_company accordingly the term_insurance company has the same meaning under sec_501 as it does in subchapter_l see h conf_rep -no cong sess vol l reprinted in vol c b based on the facts presented above and the application of the law to those facts it was determined that org was not an insurance_company therefore org did not qualify for _ recognition of exemption from federal_income_tax under sec_501 of the code as an organization described in sec_501 c15 during and not only was there no risk_distribution of the policies issued the majority of the organization's activities was its investments therefore org cannot rely on its determination_letter granted by the service allowing it to claim tax exempt status pursuant to sec_501 c15 an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service regulation sec_1_501_a_-1 revproc_2004_4 dollar_figure cross- referencing dollar_figure et seq c an organization may not rely‘on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued regulation sec_601_201 ii revproc_90_27 1990_1_cb_514 any such depanrsent of the treasury imemal revenue service form 886-acter page -23-- schedule no or exhibit foun 886a yene period ended name of taxpayer of the treasury - insame revenue service explanation of items depenmment org num date2 i n a changes must be reported to the service so that continuing recognition of exempt status can be evaluated the commissioner may revoke a favorable determination_letter for good cause regulations eet a a favorable determination_letter may be revoked by written notice to the organization to whom the determination originally was issued regulation sec_601_201 cross-referencing reg revproc_90_27 1990_1_cb_514 if the commissioner revokes the tax exempt status of an organization the remaining question is whether the revocation should be applied prospectively or retroactively generally revocation of a determination ‘letter is prospective revproc_2004_4 dollar_figure croas-referencing dollar_figure et saq revocation of a determination_letter may however be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented regulation sec_601_201 n revproc_90_27 revproc_2004_4 dollar_figure cross-referencing dollar_figure et seq in cases where the organization omitted or misstated a material fact revocation may be - retroactive to all open years under the statute regulations ix1 in cases where revocation is due to a material_change inconsistent with exempt status in the character the purpose or the method of operation revocation will ordinarily take effect as of the date of the material_change regulation sec_601_201 revproc_90_27 in any event revocation will ordinarily take effect no later than the time at which the organization received written notice that its exemption ruling or determination_letter might be revoked regulations - n i under ceriain circumstances however the commissioner may in his discretion grant relief from retroactive revocation under r c b of the code sec_7805 bx8 of the internal_revenue_code provides application to rulings the secretary may prescribe the extent if any to which any ruling including any judicial decision or any administrative determination other than by regulation relating to the intemal revenue laws shall be applied without retroactive effect sec_301_7805-1 of the regulations delegates authority grated by sec_7805 to the commissioner or the commissioner's delegate to request sec_7805 relief the organization must submit a statement in support of this application of sec_7805 as described in revproc_2004_4 see also revproc_2004_5 the organization's statement must expressly assert that the request ts being made pursuant to sec_7805 the organization's statement must aleo indicate the relief requested and give reasons and arguments in support of the relief requested it must also be accompanied by any documents bearing on the request the organization's explanation and arguments should discuss the five factors bearing on retroactivity listed in revproc_2004_4 cross-referencing as they relate to the situation at issue these five items department of the treasury - internal revenve service form 886-amerssh page -24- ‘ form 886a name of taxpayer explanation of items - schedule no or exhibit year period ended department of the treasury - intemel reverwe service org num date2 are in effect the same as the factors provided in regulation sec_601_201 and sec_601_201 statement of procedural rules which states excapt in rare or unusual circumstances the revocation or modification of a ruling will not be applied retroactively with respect to the taxpayer to whom the ruling was originally issued or to a taxpayer whose tax_liability was directly involved in such a ruling if o w w a ‘ there has been no misstatement or omission of material facts the facts at the time of the transaction are not materially different from the facts on which the determination_letter was based - there has been no change in applicable law the determination_letter was originally issued for a proposed transaction and the taxpayer directly involved in the determination_letter acted in good_faith in reliance upon the determination_letter and revoking or modifying the determination_letter retroactively would be to the taxpayer's determinant if relief is granted under sec_7805 the éffective date of revocation of a determination_letter is no later than the date on which the organization first received written notice that its exemption might be revoked regulation sec_601_201 n 6x virginia education fund v lub v issioner issioner of michigan insurance_company cir this does not 85_tc_743 aff'd 799_f2d_903 fund v commissioner t c pincite 353_us_180 see also dixon v united - disability insurance and credit involuntary unemployment insurance produced by hcorp the supreme court has held thatthe commissioner has broad discretion under r c b and its predecessor in deciding whether to revoke a ruling retroactively automobile states 381_us_68 the commissioner's determination is reviewable by the courts only for abuse of that discretion virgini a education fund vy commissioner 85_tc_743 preclude the effective date of revocation being earlier than the date on which the organization first received written notice that its exemption might be revoked virginia education in this case the facts presented in its original application form ere materially different to how - org is operating today the original application form indicated that org entered into a reinsurance contract with gcorp insurance corporation limited where org assumed credit during corporations owned by family_member during agreements but only policies sold by gcorp were reinsured by org form 886-a ters page -25- org issued policies directly to members of the xyz family or org did enter into two reinsurance deparument of the treasury - imernal revenue service - onm deportment of ow tressury - intemal reverse service s6a name of taxpayer org num ot explanation of lrems schedule no or exhibit year period ended date2 other changes that have been made since the application form was filed include the- reorganization and sale of the organization org was originally formed by founder since receiving exemption from the service a reorganization plan and agreement was executed with org2 on date a stock purchase agreement between founder as by the xyz family shareholder and org llc was executed org5 llc is owned the activities being conducted today are not the same as were indicated in the original application form org had stopped providing reinsurance business and started issuing direct did org sign reinsurance agreements but then only policies policies not until through these reinsurance agreements were actually reinsured by org org also sold its assets and reorganized since its exemption was granted there is no indication that the org ever informed the service of these changes based on the information provided in information gathered on the organization's operations today there have been material changes to the operations of the organization therefore itis appropriate for the commissioner to deny relief from retroactive revocation of org's determination_letter its original application form and attachments and the _ if org cannot rely on its determination_letter what is the effective date of revocation rellef under ilr c b the effective date of revocation’ should be org is not entitied to date this is the first year under examination form s86-anev4sh page -26- department of the treasury imemnel revenveserviee ti legend - of organization - org - name nom-einnumber datel effective daie date year end after effective date omg taxpayer_identification_number num form_990 tax_year s ended december 20xx person to contacvid number contact numbers telephone fax certified mail return receipt requested dear this is our final adverse determination_letter as to your exempt status under lr c sec_501 e of the internal ‘revenue code our adverse determination was made because for the year s of the examination you were not opersted as an insurance_company within the meaning of i r c- ck of the internal revesrue code your exempt status is revoked effective datel we have enclosed a copy of our report of examination further explaining why we believe an adjustment of your organization’s exempt status is necessary in our letier to you dated date we advised of appeals procedures and asked you to respond within days in the event you wanted to take advantage of those procedures you did not respond to that 30-day jetter we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process these publications include information on your rights as taxpayer you agreed with examination_report per your signature on form_6018 gated ape ' because this case involves exemption under lr c sec_501 you cannot contest the adverse determination in declaratory_judgment action under sec_7428 you can however contest the revocation of exempt status in the context of any related deficiency case involving adjustments that flow from the joss of exemption thus you may file suit in united_states tax-court the united_states court of federal claims or united_states district_court from any deficiency_notice issued in this case or wrelated case after satisfying procedural and jurisdictional requirements ss described in publications and you are required to file federal_income_tax retums for the tax period s shown ebove for all years en under the statute_of_limitations and for ell later years file the federal tax retum for the tax period s shown above with the ogden service_center within days from the date of this letter still op file returns for later tax years with the unless a yequest for an extension of time is granted appropriate service_center indicated in the instructions for those returns dvocate taxpayer advocatenssistanceis you have the right to contact the office of the taxpayer a formal appeals process the taxpayer ‘nots sugbtirute for established irs procedures such as tbe advocate cannot reverse legally correct_tax determination or extend the time fixed by law that you have to file a petition ina united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may calltoll- free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at er ‘ sincerely marsha a ramirez director eo examinations telephone number’ shows in the and the most convenient time enclosures publication publication report of examination international taxpayer_advocate if you have any questions please call the contact person at the heading of this letter if you write please provide a telephone number to call if we need to contact you thank you for your cooperation
